NUMBER 13-07-016-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: GOLDEN CORRAL CORPORATION
  

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

	On January 11, 2007, relator, Golden Corral Corporation, filed a petition for writ of
mandamus with this Court in which they allege that on November 15, 2006, the
respondent, the Honorable Arnoldo Cantu, Jr., Presiding Judge of the County Court at Law
No. 5 in Hidalgo County, Texas, abused his discretion by denying relator's motion to
compel arbitration and motion to stay litigation proceedings.     
	Relator's petition for writ of mandamus asks this Court to order the respondent to
vacate the November 15, 2006 order, and enter an order compelling arbitration between
relator, Golden Corral Corporation, and real party in interest, Pablo De La Rosa, and to
stay litigation proceedings.
 Having examined and fully considered the petition for writ of mandamus and the
response of the real parties in interest, this Court is of the opinion that the relator has not
shown itself entitled to the relief sought.  See Tex. R. App. P. 52.8(a).
	The petition for writ of mandamus is DENIED. 
   PER CURIAM
 
Memorandum Opinion delivered and
filed this the 15th day of February, 2007.